DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/22/2020, 11/20/2020, 04/16/2021, 07/09/2021, 08/13/2021, 11/11/2021, 12/15/2021, 02/15/2022, 03/24/2022 and 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10 and 20 are objected to because of the following informalities:  the limitation, “wherein the first surface faces the longitudinal beam” should be amended to be “wherein the third surface faces the longitudinal beam.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-14, 15, 19 and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2020/0161728 to Wang.
With respect to claim 1, Wang teaches a battery pack comprising: 
a longitudinal beam 400; 
a plurality of battery cells 210 disposed adjacent the longitudinal beam 400, wherein each battery cell 210 is characterized by: 
a first surface, 
a second surface opposite the first surface, 
a third surface extending vertically between the first surface and the second surface, wherein the third surface faces the longitudinal beam 400, and wherein battery terminals (not shown) extend from the third surface, and 
a fourth surface opposite the third surface; 
a lid 150 coupled with the first surface of each battery cell 210 of the plurality of battery cells 210; and 
a base 110 coupled with the second surface of each battery cell 210 of the plurality of battery cells (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 2, Wang teaches the battery pack, further comprising: a lateral wall 405 extending from the longitudinal beam 400 between two battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 3, Wang teaches the battery pack, wherein the plurality of battery cells comprise a first set of battery cells 210 and a second set of battery cells 210, wherein the longitudinal beam 400 is characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface, wherein the third surface of each battery cell 210 of the first set of battery cells 210 faces the first longitudinal surface of the longitudinal beam 400, and wherein the third surface of each battery cell 210 of the second set of battery cells 210 faces the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 4, Wang teaches the battery pack, further comprising: a first side beam 115 positioned adjacent the fourth surface of each battery cell 210 of the first set of battery cells 210; and a second side beam 125 positioned adjacent the fourth surface of each battery cell 210 of the second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 8, Wang teaches the battery pack, wherein the base 110 is a heat exchanger 310, and wherein the base defines fluid channels 710 extending orthogonally to the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 10, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a first side beam 115; 
a second side beam 125; 
a plurality of battery cells 210 comprising: 
a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400; 
a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400, wherein each battery cell 210 of the first set of battery cells 210 and each battery cell of the second set of battery cells is characterized by: 
a first surface, 
a second surface opposite the first surface, 
a third surface extending vertically between the first surface and the second surface, wherein the third surface faces the longitudinal beam 400, and wherein battery terminals (not shown) extend from the third surface, and 
a fourth surface opposite the third surface; 
a lid 105 coupled with the first surface of each battery cell 210 of the plurality of battery cells 210; and 
a base 110 coupled with the second surface of each battery cell 210 of the plurality of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 11, Wang teaches the battery pack, further comprising: a first lateral wall 405 extending between the first side beam 115 and the first surface of the longitudinal beam 400, wherein the first lateral wall 405 extends between two battery cells 210 of the first set of battery cells 210; and a second lateral wall 405 extending between the second side beam 125 and the second surface of the longitudinal beam 400, wherein the second lateral wall 405 extends between two battery cells 210 of the second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 12, Wang teaches the battery pack, wherein the base 110 is a heat exchanger 310, and wherein the base 110 defines fluid channels 710 extending orthogonally to the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 13, Wang teaches the battery pack, wherein the base 110 with cold plates 310 defines a gap (a recess) between the cold plates 310 within the base 110, and wherein the first lateral wall 405 is seated within the gap (the recess) defined within the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 14, Wang teaches the battery pack, further comprising: an electrical interface 155 extending through the lid 105 and coupling with the plurality of battery cells 210 of the battery pack 100 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 15, Wang teaches the battery pack, further comprising: an electronics module 160 seated on the lid 105 and electrically coupled with the electrical interface 155, wherein the electronics module 160 is coupled with the first lateral wall 405 via the lid 105 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 19, Wang teaches the battery pack, wherein the battery cells 210 comprise at least about 60% of a volume of the battery pack (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 20, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a plurality of battery cells 210 comprising: 
a first set of battery cells 210 disposed adjacent the first longitudinal surface of the longitudinal beam 400; 
a second set of battery cells 210 disposed adjacent the second longitudinal surface of the longitudinal beam 400, wherein each battery cell 210 of the first set of battery cells 210 and each battery cell 210 of the second set of battery cells 210 is characterized by: 
a first surface, 
a second surface opposite the first surface, 
a third surface extending vertically between the first surface and the second surface, wherein the third surface faces the longitudinal beam 400, and wherein battery terminals (not shown) extend from the third surface, and 
a fourth surface opposite the third surface; 
a lid 105 coupled with the first surface of each battery cell 210 of the plurality of battery cells 210; and 
a base 110 coupled with the second surface of each battery cell 210 of the plurality of battery cells 210, wherein the base 110 defines a plurality of heat exchange fluid channels 710 within the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2019/0157636 to Miler et al.
With respect to claim 5, Wang does not specifically teach the battery pack, wherein each battery cell of the plurality of battery cells comprises a vent in the fourth surface of the battery cell.
However, Miler et al. teach a battery pack comprising cell blocks 150 and 152, wherein each of the cell blocks 150 and 152 comprises a vent 162 and 164 in a surface of the cells blocks 150 and 152 (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 6, Wang does not specifically teach the battery pack, wherein a first battery cell of the plurality of battery cells has the vent defined in the fourth surface proximate the first surface of the first battery cell, and wherein a second battery cell of the plurality of battery cells adjacent the first battery cell has the vent defined in the fourth surface proximate the second surface of the second battery cell.
However, Miler et al. teach the battery pack, wherein the cell block 150 (a first battery cell of the plurality of battery cells) has the vent 162 defined in the fourth surface proximate an upper surface (the first surface) of the cell block 150 (the first battery cell), and wherein the cell block 152 (a second battery cell of the plurality of battery cells) adjacent the cell block 150 (the first battery cell) has the vent 164 defined in the fourth surface proximate a lower surface (the second surface) of the cell block 152 (the second battery cell) (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 7, Wang does not specifically teach the battery pack, wherein a side beam adjacent the first battery cell and the second battery cell defines a first plenum and a second plenum, wherein the first plenum is aligned with the vent of the first battery cell, and wherein the second plenum is aligned with the vent of the second battery cell.
However, Miler et al. teach the battery pack, wherein a plate structure 114 (a side beam) adjacent the cell block 150 (the first battery cell) and the cell block 152 (the second battery cell defines chambers 158 and 160 (a first plenum and a second plenum), wherein the chamber 158 (the first plenum) is aligned with the vent 152 of the cell block 150 (the first battery cell), and wherein the chamber 160 (the second plenum) is aligned with the vent 154 of the cell block 512 (the second battery cell) (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 16, Wang teaches the battery pack, Wang does not specifically teach the battery pack, wherein each battery cell of the plurality of battery cells comprises a vent in the fourth surface of the battery cell.
However, Miler et al. teach a battery pack comprising cell blocks 150 and 152, wherein each of the cell blocks 150 and 152 comprises a vent 162 and 164 in a surface of the cells blocks 150 and 152 (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 17, Wang does not specifically teach the battery pack, wherein a first battery cell of the plurality of battery cells has the vent defined in the fourth surface proximate the first surface of the first battery cell, and wherein a second battery cell of the plurality of battery cells adjacent the first battery cell has the vent defined in the fourth surface proximate the second surface of the second battery cell.
However, Miler et al. teach the battery pack, wherein the cell block 150 (a first battery cell of the plurality of battery cells) has the vent 162 defined in the fourth surface proximate an upper surface (the first surface) of the cell block 150 (the first battery cell), and wherein the cell block 152 (a second battery cell of the plurality of battery cells) adjacent the cell block 150 (the first battery cell) has the vent 164 defined in the fourth surface proximate a lower surface (the second surface) of the cell block 152 (the second battery cell) (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 18, Wang does not specifically teach the battery pack, wherein a side beam adjacent the first battery cell and the second battery cell defines a first plenum and a second plenum, wherein the first plenum is aligned with the vent of the first battery cell, and wherein the second plenum is aligned with the vent of the second battery cell.
However, Miler et al. teach the battery pack, wherein a plate structure 114 (a side beam) adjacent the cell block 150 (the first battery cell) and the cell block 152 (the second battery cell defines chambers 158 and 160 (a first plenum and a second plenum), wherein the chamber 158 (the first plenum) is aligned with the vent 152 of the cell block 150 (the first battery cell), and wherein the chamber 160 (the second plenum) is aligned with the vent 154 of the cell block 512 (the second battery cell) (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2019/0181405 to Kim et al.
With respect to claim 9, Wang does not specifically teach the battery pack, wherein the longitudinal beam comprises an I-beam, and wherein the battery terminals of each battery cell of the plurality of battery cells extend within a recess defined within along a surface of the I-beam.
However, Kim et al. teach a battery module comprising a module frame 120, wherein the module frame 120 (the longitudinal beam comprises an I-beam), and wherein an electrode terminal 115 (the battery terminals) of each cell stack 111 (each battery cell) of the plurality of cell stacks 111 (battery cells) extend within a recess defined within along a surface of the module frame 120 (the I-beam) (Kim et al.: Sections [0041]-[0045]; Figs. 2-4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Kim et al. with the motivation of having a means such a battery pack with enhanced structural stability and improved energy density by coupling unit battery modules according to the present disclosure onto a pack tray in a traverse direction. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/30/2022